Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claims. In particular, the prior art fails to teach terminal apparatuses comprising processors for transmitting data including a desired date of collection, a collectable date, and a producible period for a somatic cell, a server apparatus comprising a processor for receiving the data, determining collection dates, production periods, and acceptance dates from the somatic cell based on the received data, and transporting the somatic cell based on the determined acceptance date.
The closest related art of record is as follows:
Brevnova (U.S. Patent Application Publication No. 20080215364) discloses a method and system for ordering stem cells, including the steps of collection, packaging, delivery, and storage.
Dudzinski (U.S. Patent Application Publication No. 20130325492) discloses a method and system for collecting, storing, and distributing biological material, such as tissue.
Bowman (U.S. Patent Application Publication No. 20140278499) discloses a system and method for managing blood supply, including inventory, acquisition, transportation, and tracking.
Kaminski (U.S. Patent Application Publication No. 20050276792) discloses a system, method, and computer program product for maintaining a stem cell registry.
Centeno (U.S. Patent Application Publication No. 20110054929) discloses a system and method for maintaining a stem cell marketplace for providing stem cells based on specific needs.
Mickles (U.S. Patent Application Publication No. 20160328521) discloses a system for tracking/managing blood donations and requests.
Additionally, the claimed invention is also subject matter eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance dated January 7, 2019 because the recitation of transporting apparatus transporting the somatic cell on the collection date determined by the processor such that the somatic cell is accepted on the acceptance data determined by the second processor integrates the abstract idea into practical application and provides an inventive concept.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244.  The examiner can normally be reached on Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.F.D./Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626